DETAILED ACTION
1.	This office action is in response to the communication filed on 06/26/2019.
2.	Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. IN201911018532, filed on 05/09/2019.

Examiner Note
6.	In light of the specification, paragraph 32, the limitation “provisioning application platform processor”, in claim 1, is a CPU/microprocessor.

Claim Objections
7.	Claim(s) 1-3, 11, 13 and 15-16 is/are objected to because of the following informalities:  
Regarding claims 1, 13 and 16: the limitation “the user” lacks an antecedent basis.
Regarding claims 2-3: the limitation “the multi-tenant keystore” (in claim 2) or “the multi-tenant keystore management” (in claims 3 and 15) should be “the multi-tenant keystore management service” referring to the limitation “a multi-tenant keystore management service” in the independent claim.
Regarding claim 11: the limitation “the platform resource manager” should be “the platform resource manager processor” referring to the limitation “a platform resource manager processor” in the claim 1.
Appropriate correction(s) is/are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “multi-tenant keystore management service” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim limitation(s) use the term “service” as a generic placeholder coupled with functional languages (e.g. call, receive, add, etc.), but is not preceded by a structural modifier. There is/are insufficient disclosure(s) of the corresponding structure, material, or acts for performing the claimed functions (e.g. see the specification, paragraph 19 and/or 22). Therefore, the claim(s) is/are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen (US 20150244707 A1) in view of Belton et al. (US 20150089232 A1). 
Regarding claims 1, 13 and 16:

a provisioning application platform processor (see fig. 5 for a server computer 504 (i.e., server computer 504’s processor as a provisioning application platform processor) of a compute service provider) to: 
(i) receive a user request for an integration service (see paras. 51-52 for receiving a request (i.e. user request) from a client device for network resource(s)/service(s) (i.e., integration service)), 
(ii) transmit information to a platform resource manager processor to facilitate creation of a plurality of microservices resulting in implementation of the integration service for a tenant associated with the user (see paras. 13, 39, 44 where a server computer 502 (i.e., a platform resource manager processor) is managed and/or communicated to create and/or launch virtual machines (i.e. microservices); see paras. 33, 37-38 where virtual machine(s) is/are used as services and/or to provide services to a customer entity/customer/tenant associated with a user); and 
a multi-tenant keystore management service, [automatically] deployed upon implementation of the integration service, (see paras. 37-38 for a digital certificate service (i.e., multi-tenant keystore management service) used by virtual machine instances to provide resources/services to a tenant. Note: no human intervention is required) to: 
(i) [automatically] call a trusted authority platform (see para. 14 where a certificate authority (CA) is trusted; see paras. 41, 20 where the digital , 
(ii) receive a signed security certificate from the trusted authority platform (see fig. 1 and paras. 18, 29 where a signed certificate is received, from the CA being separate from the compute service provider, to be transmitted to the customer entity), and 
(iii) add the signed security certificate to a keystore deployed to the tenant (see fig. 1 and paras. 29-30, 37 where a signed certificate is stored in a certificate store (i.e. a keystore) at the compute service provider or stored (i.e. in a storage as a keystore) at the customer entity associated with a customer/tenant).
Bowen does not clearly, but Belton discloses:
automatically deployed (see Belton, para. 5, for automatic deploying a service object);
automatically call (see Belton, para. 34, for automatically request a certificate).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Bown's invention by enhancing it for automatically deployed and automatically call, as taught by Belton, in order to automatically request, generate, deploy and validate digital certificates for a networked device (Belton, para. 34).

Regarding claims 2 and 14:

wherein the multi-tenant keystore is at least one of: (i) combined with the provisioning application platform processor, and (ii) a stand-alone service (see para. 42 where the digital certificate service is a stand-alone service or a part of the server computer 504).

Regarding claims 3 and 15:
Bowen discloses:     
wherein the multi-tenant keystore management further performs at least one of: (i) a password creation process, and (ii) signed security certificate validation (see abstract where a certificate is issued and valid for a limited duration period; see para. 29 where a certificate is signed; see paras. 22, 41 where the digital certificate service manages, e.g., renew and/or revokes, a digital certificate by tracking the expiration date of the certificate. In other words, the digital certificate service performs validation to a signed certificate).

Regarding claims 4 and 17:
Bowen discloses:
wherein the multi-tenant keystore management service performs a lifecycle management process (see abstract where a certificate is issued and valid for a limited duration period; see paras. 22, 41 where the digital certificate service manages, e.g., renew and/or revokes, a digital certificate by tracking the expiration date of the .

Regarding claims 5 and 18:
Bowen discloses:
wherein the lifecycle management process supports automatic renewal of the security certificate upon an expiration event (see paras. 22 and/or 63).

Regarding claims 6 and 19:
Bowen discloses:
wherein the lifecycle management process supports termination of the tenant (see paras. 31, 37 where a certificate, which is used for a network resource by a customer entity associated with a customer/tenant, is not renew upon its expiration (i.e. support termination of using network resource of a customer/tenant)).

Regarding claims 7 and 20:
Bowen discloses:
wherein at least one microservice is associated with at least one of (i) an integration design user interface application, (ii) a monitoring user interface application, (iii) a runtime working node, (iv) an information storage service, and (v) database resources (see para. 18 where a virtual machine is launched on behalf of a database managed by the customer entity using a resource (i.e. database resource) that runs the database; see paras. 33-34 where a virtual machine is used by the .

Regarding claim 8:
Bowen discloses:
wherein the provisioning application platform processor is associated with at least one of: (i) a Software-as-a-Service, and (ii) a Platform-as-a-Service (see fig. 5 and para. 38).

Regarding claim 9:
Bowen discloses:
wherein the request from the user is associated with a subscribe request (see para. 51 where a request for a network resource and/or issuing a digital certificate including payment (i.e. the request is associated with a subscribe request for arranging to receive network resource and/or digital certificate by paying in advance). In addition, see para. 25).

Regarding claim 21:
	See rejections to claims 8 and 9.

Regarding claim 10:
Bowen discloses: the platform resource manager processor to: 
(i) create tenant specific resources (see fig. 5 and paras. 13, 18, where network resources include virtual machines/instances launched on a server computer 502 on behalf of a customer entity. In other work, a server computer 502 establishes network resources (i.e. tenant specific resources) by launching virtual machines for a customer entity), 
(ii) create tenant specific instances (see paras. 13, 39 where a server computer 502 creates virtual machines/instances to be launched), and 
(iii) bind applications to the resources and instances (see fig. 5 and para. 15 where a server computer 502 comprises a certificate store storing a certificate used to establish the authenticity network resources associated with the customer entity; see para. 22-23 where a certificate is associated with a virtual machine; see paras. 18, 39 where network resources include virtual machines/instances launched on a server computer 502, wherein virtual machines/instances are configured to execute applications).

Regarding claim 11:
Bowen discloses:
wherein the platform resource manager has an inbuild event publish/subscribe framework (see fig. 5 and/or para. 39where a server computer 502 is a computer providing computing resources).

Regarding claim 12:
Bowen discloses:
wherein the provisioning application platform processor is further to verify that tenant-onboarding is completed successfully (see paras. 45, 48 where the server computer 504 stores a certificate and customer account information (e.g. unique identifier, billing information, etc.) for a customer to authorize use of a network resource by a client entity. In other words, the server computer 504 is further to verify that tenant-onboarding is completed successfully to authorize use of a network resource).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bygrave et al., US 20190052456 A1, A method of data transfer, a method of controlling use of data and a cryptographic device.
Fynaardt et al., US 20190149342 A1, Systems, methods, and devices for multi-stage provisioning and multi-tenant operation for a security credential management system.
Kravitz et al., US 20180019993 A1, Template-based distributed certificate issuance in a mult-tenant environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUAN V DOAN/Primary Examiner, Art Unit 2437